Per Curiam.
Respondent was admitted to practice in this Department on December 22, 1969.
He was charged with converting to his own personal use $3,200 which he was holding in escrow for a client pursuant to a contract of sale of real property. In addition, he is charged with issuing checks which were not honored when presented for payment.
Respondent did not file an answer to the charge, did not appear to defend himself before the Referee, and did not submit any papers on this application to confirm the report of the Referee.
This inaction is construed by this court as an admission of the charges and an indifference to the consequences of an adverse determination (Matter of Schner, 5 A D 2d 599, 600).
The charges preferred were sustained by the Referee and the report of the Referee is in all respects confirmed.
The respondent has demonstrated his lack of moral fitness to continue as a member of the profession. He should be disbarred (Matter of Nicotina, 37 A D 2d 300; Matter of Turk, 25 A D 2d 255; Matter of Laykind, 21 A D 2d 383).
Markewich, J. P., Kupferman, Lane, Steuer and Tilzer, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law of the State of New York.